1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   HIGHFIELDS CAPITAL, et al.,                         Case No.: 18-cv-1276-MMA-AGS
12                                     Plaintiffs,
                                                         SCHEDULING ORDER
13   v.                                                  REGULATING DISCOVERY
                                                         AND OTHER PRETRIAL
14   SEAWORLD ENTERTAINMENT,
                                                         PROCEEDINGS
     INC., et al.,
15
                                     Defendants.
16
17          Under Rule 16.1(d) of the Local Rules, a Case Management Conference was held
18   on March 27, 2020. After consulting with the attorneys of record for the parties and being
19   advised of the status of the case, and good cause appearing, IT IS HEREBY ORDERED:
20          1.     Any motion to join other parties, to amend the pleadings, or to file additional
21   pleadings must be filed by May 15, 2020.
22          2.     On June 10, 2020, at 10:00 a.m., the Court will hold an attorneys-only,
23   Telephonic Status Conference to discuss scheduling a further settlement conference.
24   Plaintiffs’ counsel is responsible for initiating the joint call to chambers with counsel for
25   all parties on the line.
26          3.     By July 31, 2020, the parties will have substantially completed document
27   production.
28          4.     During discovery, the following per-side limitations will apply:

                                                     1
                                                                                18-cv-1276-MMA-AGS
1                                 DISCOVERY LIMITATIONS
2               Discovery Type                         Restriction (Per Side)
3               Depositions                            No more than 10
4               Requests for Admission                 No more than 25
                Interrogatories                        No more than 25
5
                Requests to Produce Documents No more than 25
6
7          5.     All fact discovery must be completed by all parties by October 16, 2020.
8    “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
9    Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
10   time in advance of the cut-off date, so that it may be completed by the cut-off date, taking
11   into account the times for service, notice and response as set forth in the Federal Rules of
12   Civil Procedure. Counsel must promptly and in good faith meet and confer with
13   regard to all discovery disputes in compliance with Local Rule 26.1(a). The Court
14   expects counsel to make every effort to resolve all disputes without court intervention
15   through the meet and confer process. If the parties reach an impasse on any discovery
16   issue, counsel must file an appropriate motion within the time limit and procedures outlined
17   in the undersigned magistrate judge’s chambers rules. A failure to comply in this regard
18   will result in a waiver of a party’s discovery issue. Absent an order of the court, no
19   stipulation continuing or altering this requirement will be recognized by the court.
20         6.     The parties must designate their respective experts in writing by December 2,
21   2020. The parties must identify any person who may be used at trial to present evidence
22   pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement is not limited to
23   retained experts. The date for exchange of rebuttal experts must be by January 11, 2021.
24   The written designations must include the name, address and telephone number of the
25   expert and a reasonable summary of the testimony the expert is expected to provide. The
26   list must also include the normal rates the expert charges for deposition and trial testimony.
27         7.     By December 2, 2020, each party must comply with the disclosure provisions
28   in Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure

                                                   2
                                                                                18-cv-1276-MMA-AGS
1    requirement applies to all persons retained or specially employed to provide expert
2    testimony, or whose duties as an employee of the party regularly involve the giving of
3    expert testimony. Except as provided in the paragraph below, any party that fails to
4    make these disclosures will not, absent substantial justification, be permitted to use
5    evidence or testimony not disclosed at any hearing or at the time of trial. In addition,
6    the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
7           8.      Any party must supplement its disclosure regarding contradictory or rebuttal
8    evidence under Fed. R. Civ. P. 26(a)(2)(D) by January 11, 2021.
9           9.      All expert discovery must be completed by all parties by February 11, 2021.
10   The parties must comply with the same procedures set forth in the paragraph governing
11   fact discovery.
12          10.     Failure to comply with this section or any other discovery order of the court
13   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
14   the introduction of experts or other designated matters in evidence.
15          11.     All dispositive pretrial motions, including motions for summary judgment and
16   motions addressing Daubert issues, must be filed by March 12, 2021.1 Counsel for the
17   moving party must obtain a motion hearing date from Judge Anello’s law clerk. The period
18   of time between the date you request a motion date and the hearing date may vary from
19   one district judge to another. Please plan accordingly. Failure to make a timely request
20   for a motion date may result in the motion not being heard.
21          12.     If appropriate, following the filing of an order ruling on a motion for summary
22   judgment or other dispositive pretrial motion, or in the event no such motion is filed, after
23   the expiration of the deadline set forth in paragraph 8, supra, Judge Anello will issue a
24   pretrial scheduling order setting a pretrial conference, trial date, and all related pretrial
25   deadlines. The parties must review and be familiar with Judge Anello’s Civil Chambers
26
27
     1
       This deadline is not applicable to pretrial motions in limine. For further information regarding motions
28   in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                         3
                                                                                          18-cv-1276-MMA-AGS
1    Rules, which provide additional information regarding pretrial scheduling.
2          13.    A Mandatory Settlement Conference will be conducted on February 25, 2021
3    at 9:00 a.m., in the chambers of Magistrate Judge Andrew G. Schopler. Counsel or any
4    party representing himself or herself must submit confidential settlement briefs directly to
5    the magistrate judge’s chambers by February 18, 2021. All parties are ordered to read
6    and fully comply with the Chambers Rules of the assigned Magistrate Judge.
7          14.    A post trial settlement conference before a magistrate judge may be held
8    within 30 days of verdict in the case.
9          15.    The dates and times set forth herein will not be modified except for good cause
10   shown.
11         16.    Briefs or memoranda in support of or in opposition to any pending motion
12   must not exceed twenty-five (25) pages in length without leave of a district court judge.
13   No reply memorandum will exceed ten (10) pages without leave of a district court judge.
14   Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
15   and a table of authorities cited.
16         17.    Plaintiff’s counsel must serve a copy of this order on all parties that enter this
17   case hereafter.
18         IT IS SO ORDERED.
19   Dated: March 27, 2020
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                 18-cv-1276-MMA-AGS
